Defendant appeals from an order denying its motion to strike the action from the jury calendar and to place it on the nonjury calendar. The original complaint contained four causes of action to recover damages and one for reformation of a contract. Plaintiff served a note of issue for a jury trial for the term beginning December 6, 1954. Defendant moved to strike the cause from the jury calendar by notice of motion dated November 19, 1954, returnable December 6, 1954. On November 23, 1954, plaintiff amended the complaint, as of right, so as to eliminate the cause of action for reformation. Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur. [207 Misc. 490.]